Citation Nr: 0910993	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  08-01 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision, dated in May 2007, 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada that denied the benefits sought on 
appeal.  The Veteran, who had active service from April 1943 
to April 1946, appealed that decision to the BVA and the case 
was referred to the Board for appellate review.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss that is causally 
or etiologically related to service.  

2.  The Veteran has tinnitus that is causally or 
etiologically related to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2008).

2.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and implementing regulations at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The Board also acknowledges 
that various judicial decisions have addressed the notice and 
assistance requirement of VCAA.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002); Huston v. Principi, 17 Vet. App. 195, 
202 (2003); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, with regard to 
the benefits being granted by the Board in this decision, the 
Board need not consider the question of VCAA compliance at 
this juncture since there is no detriment to the Veteran in 
light of the favorable disposition.  

Analysis

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends his bilateral hearing loss and tinnitus 
are due to his active service during World War II.  The 
Veteran reports he was not given hearing protection and was 
exposed to acoustic trauma at the firing range during basic 
training and during air raids and bombings while he was 
stationed in Europe.  

On separation examination in April 1946, whispered voice 
testing in both ears was 15/15.  The remaining service 
treatment records were destroyed by fire and are unavailable.  
Personnel records show the Veteran served in Europe during 
World War II.

In April 2008, the Veteran testified he had intermittent 
ringing in his ears during service and developed hearing loss 
approximately fourteen years after service.  

A private opinion in June 2007, relates the Veteran's 
bilateral hearing loss and tinnitus to service as military 
exposure to bombings, gunfire and loud vehicles have been 
demonstrated to cause hearing loss/tinnitus to occur years 
after the initial exposure.  The examiner concluded there is 
a high probability that the Veteran's hearing loss and 
tinnitus are due to service.  

On VA audiological examination and VA ear disease 
examination, which were conducted by different examiners in 
December 2008, the Veteran did not report any occupational or 
recreational noise exposure.  After service, he worked as a 
butcher and salesman.  He reported that the onset of tinnitus 
and hearing loss was in 1956.  Both examiners concluded that 
an opinion regarding the Veteran's hearing loss and tinnitus 
could not be rendered without resorting to mere speculation.  
The examiner who conducted the ear disease examination, 
elaborated that the Veteran's hearing loss and tinnitus began 
years after service, his left ear is much worse than his 
right ear and an opinion relating the Veteran's hearing loss 
and tinnitus to service cannot be made without resorting to 
mere speculation.  

Based on this record, the Board is of the opinion that the 
evidence supportive of the claim is at least in equipoise 
with that against the claim.  In this regard there is a 
private medical opinion that is clearly supportive of his 
claims and essentially non-opinions from VA examiners because 
they indicated that they could not render an opinion without 
resorting to mere speculation.  However, in returning this 
case to afford the Veteran a VA examination and to obtain an 
opinion as to the etiology of the Veteran's hearing loss and 
tinnitus, the Board specifically requested that if the 
requested opinion cannot be provided without resort to 
speculation, the examiner should so state and explain why an 
opinion cannot be provided without resort to speculation.  
Such an explanation was not provided in declining to offer 
the requested opinion. Therefore, under the facts and 
circumstances of this case, and in giving the Veteran the 
benefit of the doubt, the Board finds that the evidence is in 
relative equipoise with regard to the claim.  Hence, service 
connection is warranted for bilateral hearing loss and 
tinnitus.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


